DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-14 in the reply filed on September 17, 2021, is acknowledged.  Claims 15-16 are withdrawn as non-elected claims.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim is written as two sentences.  Appropriate correction is required.  For the purposes of the present examination only the first sentence is considered to be the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, the claim limitation includes the language “wherein the piezoelectric element includes a lower electrode…” and subsequently “the lower electrode includes a main 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2012/0120159 (“Nakao”).
Claim 1
Nakao discloses a device using a piezoelectric element comprising: a cavity (cavity 12); a movable film formation layer including a movable film disposed above the cavity 5and defining a top surface portion of the cavity (films 50 and 55): and a piezoelectric element formed to contact a front surface of the movable film at an opposite side from the cavity and having a peripheral edge receded further toward an interior of the cavity than the movable film in plan view (Fig. 2B, piezoelectric element 300), and wherein the piezoelectric element includes a lower electrode formed on a front 10surface of the movable film formation layer at the opposite side from the cavity (lower electrode 60), an upper electrode disposed at an opposite side from the movable film formation layer with respect to the lower electrode (upper electrode 80), and a piezoelectric film provided between the upper electrode and the lower electrode (piezoelectric film 70), the lower electrode includes a main electrode portion constituting the piezoelectric 

Claim 2
Nakao discloses the device using the piezoelectric element according to Claim 1, wherein the thick portion has a two-layer structure, in which a first layer portion, formed just in the thick portion, and a second layer portion, formed integral to a portion of the lower electrode other than the thick portion, are laminated (Fig. 8; portions 621C and 622C, paragraph [0040]), and  5a specific electrical resistance of the first layer portion is lower than that of the second layer portion (paragraph [0039]).  

Claim 3
Nakao discloses the device using the piezoelectric element according to Claim 2, wherein a thickness of the portion of the lower electrode other than the thick portion is equal to a thickness of the 10second portion (Fig. 3B, equal where the portions 61 and 62 connect).  

Claim 4
Nakao discloses the device using the piezoelectric element according to Claim 3, wherein a thickness of the first layer portion is thicker than the thickness of the second layer portion (Fig. 8).  

Claim 7
Nakao discloses the device using the piezoelectric element according to Claim 1, further comprising an upper wiring, which, in the plan view, has one end portion connected to an upper surface94AI-911 C1 of the upper electrode and another end portion led out to an outer side of a peripheral edge of the pressure chamber (Fig. 2B).  

Claim 10
Nakao discloses the device using the piezoelectric element according to Claim 1, wherein the top surface portion of the cavity is, in the plan view, a rectangle that is long in one direction, the main electrode portion is, in the plan view, a rectangle that is long in the one 20direction and has a width shorter than a width in a short direction of the top surface portion of the cavity and a length shorter than a length in a long direction of the top surface portion of the cavity, with both end edges and both side edges thereof being respectively receded further toward the interior of the cavity than both end edges and both side edges of the top surface portion of the cavity, 

Claim 11
Nakao discloses the device using the piezoelectric element according to Claim 10, wherein a plurality of the cavities are provided and the plurality of the cavities are disposed to be aligned in a 5short direction of each cavity (Fig. 2A, plurality of chambers 12).  

Claim 12
Nakao discloses the device using the piezoelectric element according to Claim 11, wherein the thick portion includes a first thick portion, which, in the plan view, is disposed between two of the cavities that are mutually adjacent and extends in a length direction of each cavity (Figs. 1 and 2A, thick portions 62 span between the cavities 12).  

Claim 13
Nakao discloses the device using the piezoelectric element according to Claim 11, wherein the thick portion includes a second thick portion, which, in the plan view, extends, in a direction along the direction of alignment of the plurality of cavities, at an outside of one end in a long direction of the plurality of cavities (Figs. 1 and 2A, thick portions 62 span between the cavities 12).  

Claim 14
Nakao discloses the device using the piezoelectric element according to Claim 11, wherein the thick portion includes a first thick portion, which, in the plan view, is disposed between two of the cavities that are mutually adjacent and extends in a length direction of each cavity, and a second thick portion, which, in the plan view, extends, in a direction along the 20direction of alignment of the plurality of cavities, at an outside of one end in a long direction of the plurality of cavities (Figs. 1 and 2A, thick portions 62 span between the cavities 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0120159 (“Nakao”).
Claim 155
Nakao discloses the device using the piezoelectric element according to Claim 4.
Nakao discloses a first portion thicker than a second portion (Fig. 8, thickness of 621C and 622C) but does not appear to explicitly disclose wherein the thickness of the first layer portion is not less than two times and not more than five times the thickness of the second layer portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the thickness of the first layer portion is not less than two times and not more than five times the thickness of the second layer portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the thicknesses of the first and second portions in order to adjust an amount of electrical resistance as desired (paragraph [0011]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0120159 (“Nakao”) in view of U.S. Patent Pub. 2009/0051251 (“Kawakubo”).
Claim 6
Nakao discloses the device using the piezoelectric element according to Claim 5, and the second layer portion is constituted of one film or a plurality of films selected arbitrarily from among a Pt film, a Ti/TiO2 film, and an Ir film (paragraph [0081], second portion of platinum).  
	Nakao discloses using a low electrical resistance for a first portion (paragraph [0081]) but does not appear to explicitly disclose wherein the first 20layer portion is constituted of one film selected arbitrarily from among an Al film, a W film, and an Au film.
	Kawakubo discloses a piezoelectric actuator also including a first electrode of aluminum or gold or tungsten (paragraph [0095]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a low resistance metal of aluminum or gold or tungsten, as disclosed by Kawakubo, into the device of Nakao, for the purpose of using a desirable resistivity value and ease in thin film forming (Kawakubo, paragraph [0095]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0120159 (“Nakao”) in view of U.S. Patent Pub. 2011/0037813 (“Nakatani”).
Claim 8
Nakao discloses the device using the piezoelectric element according to Claim 7.
Nakao does not appear to explicitly disclose further comprising 5a hydrogen barrier film, covering at least entireties of side surfaces of the upper electrode and the piezoelectric film and covering an upper surface of the lower electrode, and an insulating film, formed above the hydrogen barrier film and disposed between the hydrogen barrier film and the upper wiring, wherein a contact hole, exposing a portion of the upper electrode, is formed in the 10hydrogen barrier film and the insulating film and the one end portion of the upper wiring is connected to the upper electrode via the contact hole.  
Nakatani discloses incorporated a hydrogen barrier and insulating film and contact hole (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hydrogen barrier film, covering at least entireties of side surfaces of the upper electrode and the piezoelectric film and covering an upper surface of the lower electrode, and an insulating film, formed above the hydrogen barrier film and disposed between the hydrogen barrier film and the upper wiring, wherein a contact hole, exposing a portion of the upper electrode, is formed in the 10hydrogen barrier film and the insulating film and the one end portion of the upper wiring is connected to the upper electrode via the contact hole, as disclosed by Nakatani, into the device of Nakao, for the purpose of preventing degradation of the piezoelectric actuator due to hydrogen reduction.

Claim 9
Nakao in view of Nakatani discloses the device using the piezoelectric element according to Claim 8, further comprising a passivation film formed above the insulating film and covering the wiring (Nakao, paragraph [0082], protection film). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853